 1   SEGAL & ASSOCIATES, PC
     John T. Kinn, SBN 130270
 2   400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
 3   Phone:      (916) 441-0886
     Facsimile: (916) 475-1231
 4   jkinn@segal-pc.com
 5   Attorneys for Defendant
     YGM FRANCHISE, LLC
 6
 7   PERKINS & ASSOCIATES, APC
     Natalia D. Asbill-Bearor, SBN 281860
 8   300 Capitol Mall, Suite 1800
     Sacramento, CA 95814
 9   Phone:      (916) 446-2000
     Facsimile: (916) 447-6400
10   nasbill@perkins-lawoffice.com
11   Attorneys for Plaintiffs
     SERVICE JOY CORPORATION,
12   RAKESH REDDY, ASHIKA REDDY
13
14                           UNITED STATES DISTRICT COURT
15         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16
17                                             )
     SERVICE JOY COPRORATION;                  )   Case No. 2:18-cv-01237-MCE-EFB
18   RAKESH REDDY, an individual, and          )
     ASHIKA REDDY, an individual,              )
19                                             )   JOINT STATUS REPORT,
                   Plaintiffs,                 )   STIPULATION, AND ORDER
20                                             )   EXTENDING STAY OF ACTION
            v.                                 )
21                                             )
     YGM FRANCHISE, LLC, a South               )
22   Carolina Limited Liability Company;       )
     and DOES 1 through 25, inclusive,         )
23                                             )
                   Defendants.                 )
24
25
26         Pursuant to its Order, filed November 13, 2018, the Court stayed this
27   action to permit the parties to continue their exploration of an informal resolution
28


                                             -1-
            Joint Status Report, Stipulation, and Order Extending Stay of Action
 1   to their disputes and, if the case did not resolve, directed the parties to file a joint
 2   status report not later than this date. Docket No. 17.
 3         Plaintiffs Service Joy Corporation, Rakesh Reddy, and Ashika Reddy,
 4   through their counsel Natalia Asbill-Bearor, Perkins & Associates, A Professional
 5   Corporation, and Defendant YGM Franchise, LLC, through its counsel John Kinn,
 6   Segal & Associates, PC, have continued significant settlement negotiations and
 7   are confident discussions will conclude in the next month. Plaintiffs and their
 8   businesses are located in the State of Washington and Sacramento, California,
 9   and Defendant is located in South Carolina. The parties respectfully submit this
10   Joint Status Report and request the Court stay this action and toll all obligations
11   through February 2019 to allow the parties to conclude their negotiations.
12                                            Respectfully submitted,
13   Dated: January 11, 2019                  SEGAL & ASSOCIATES, PC
14
                                               /s/ John T. Kinn_________________
15                                            JOHN T. KINN
16                                            Attorneys for Defendant
                                              YGM FRANCHISE, LLC
17
18   Dated: January 11, 2019                  PERKINS & ASSOCIATES, APC
19
                                              _/s/ Natalia D. Asbill-Bearor_________
20                                            NATALIA D. ASBILL-BEAROR
21                                            Attorneys for Plaintiffs
                                              SERVICE JOY CORPORATION,
22                                            RAKESH REDDY, ASHIKA REDDY
23
24                                           ORDER
25
26
           In accordance with the foregoing stipulation, and good cause appearing,
27
     the stay in this action ic hereby continued to and including February 28, 2019. If
28


                                             -2-
            Joint Status Report, Stipulation, and Order Extending Stay of Action
 1   the case does not resolve, the parties are directed to file a further Joint Status

 2   Report not later than March 1, 2019.
 3
           IT IS SO ORDERED.
 4
     Dated: January 16, 2019
 5
 6
 7
 8
 9
10

11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28


                                             -3-
            Joint Status Report, Stipulation, and Order Extending Stay of Action
